Case 4:17-cv-02818 Document 38-41 Filed on 01/16/19 in TXSD Page 1 of 4




      EXHIBIT T




                                                        APPENDIX 0368
              Case 4:17-cv-02818 Document 38-41 Filed on 01/16/19 in TXSD Page 2 of 4

         NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA.
Ill
....
0
('I
......                  (Th9 Clerk's office will fill in th9 Cause Numbt1r and Court Number wht1n you fi/9 this form.)

                                                              2 ·o1 5 - 5:9 .6 8 ~
 r-
......
0
....                                  Cause Number:

         Name Change of:                                                  In the   d'1J
                                                                                      Court Number




         2.



         3.




         1.                                                                             Ob ~ n T¥ ·, () Lt-
                                                                                                stare          zip code

         2. Social Secu~ Number: - - - - - - - - - - ' --                              --
            Or O ~      have a Social Security Number.
         3. All driver's license numbers issued to me during the last 10 years:
                                                                                              State that laaued License

                                                                                              \~)4\'

               Or   O I have not had a driver's license during the last 10 years.

         0 TexaslawHelp.org, Petition to Change the Name of an Adult, February 2014                                       Page 1 of3



                                                                                                        APPENDIX 0369
•:             Case 4:17-cv-02818 Document 38-41 Filed on 01/16/19 in TXSD Page 3 of 4




          4.    Date of birth:    ~€,.G-
                                    month
                                                     P \G\ ~ 0\
                                                     day   year                          I            \} , ,. _l_
                                                                              I
          5.    Place of birth: _ _ _ _ _ _ _ _B_·                    _i-€Nl
                                                                         __.__1'-l._G'JI/J.--
                                                                                    _____le;r __~
                                                                                                __J11
                                                                                                   ___
                                           ci_!Y/          county              state                       country
          6.    Gender: (Ch6ck one.)       l!I Male D Female
          7.    Race:      \t le!:ntt)1,t€$e_




                                                                                                          k
          IV. Criminal History




                                                                                                        er
                                                                                                      Cl
          1.    Have you ever been charged with a Class A or B misdemeanor or a felony? 0 Y e s ~
                If yes - Write your FBI or SID numbers, if known:




                                                                                                    t
                FBI (Federal Bureau of Investigations)# _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                ric
                SID (State Identification)# _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                             ist
                Ust all Class A or B misdemeanors and felonies with which you have been charged, whether or not
                you were convicted. If you need more space, attach an additional page.




                                                                                         lD
                                                                                                           Court
                                 Offense                       Case Number                   County                        Court
                                                                                                          Number




                                                                                 nie
                                                                                                                     D Distrid Court
                                                                                                                     D County Court
                                                                            Da                                       D Distrid Court
                                                                                                                     D County Court
                                                                       is
                                                                                                                     0 Distrid Court
                                                                                                                     D County Court
                                                                    hr


                                                                                                                     D Distrid Court
                                                                  C



                                                                                                                     D County Court
                                                                                                                     D Distrid Court
                                                            of




                                                                                                                     D County Court
                                                           e




                                                                                                                    ~
                                                       ffic




     2.         Have you ever been convicted of a felony that has not been pardoned?                   D Yes
                If yes - The court may order your name changed !f at least 2 years have passed since you received
                                                    yO




                a certificate of discharge from the Texas Department of Criminal Justice or completed court ordered
                community supervision or juvenile probation. You must attach proof from the Texas Department of
                                             op




                Criminal Justice.
                Ust all of your felony convlc'lions here. If you need more space, attach an additional page.
                                        C




                                                                                                           Court
                                    al




                        Offense (convicted)                   Cause Number                   County                        Court
                                                                                                          Number
                                                                                                                     D Dislrid Court
                                i
                             fic




                                                                                                                     D County Court
                                                                                                                     0 Distrid Court
                         of




                                                                                                                     D County Court
                    Un




                                                                                                                     0   Distrid Court
                                                                                                                     D County Court
                                                                                                                     D Distrid Court
                                                                                                                     D County Court
                                                                                                                     D Distrid Court
                                                                                                                     D County Court




          C Texaslawl-lelp.org, Petition to Change the Name of an Adult, February 2014                                               Page 2 of3


                                                                                                          APPENDIX 0370
.   #     Case 4:17-cv-02818 Document 38-41 Filed on 01/16/19 in TXSD Page 4 of 4




        3. Are you required to register as a sex offender? 0 Yes              ~
           If yes - You must submit to local law enforcement a completed Sex Offender Update Form to notify
           them that you are changing your name. You must attach a copy of the form you submitted.


        V. Prayer
        I believe this name change is in my interest or benefit and in the interest of the public.




                                                                                                    k
        I ask the Court to make an Order to change my name, and any other Orders I may be entitled to.




                                                                                                  er
        I swear under oath that the facts stated in this Petition are true and correct. I understand I could be




                                                                                                Cl
        prosecuted for lying on this form.




                                                                                              t
                                                                                          ric
        You must either: 1) sign this form in front of a notary public Q!




                                                                                      ist
                         2) if you cannot sign in front of a notary public, sign this form and sign and attach
                            a completed "Unswom Declaration· form.




                                                                                     lD
                                                                             nie
                                                                        Da
                                                                    is
        Notary fills out below.
                                                                hr


        State of Texas, County of _ ___,,\_:\....A
                                                 . . . . .R.....a:..;...Cl_\_..S
                                                          .                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                            C



                                             (Print the name of county where this affidavit is notarized.)

                                                                                                         +·1th .
                                                         of




        Sworn to and subscribed before me, the undersigned authority, on this date:              Qc                J.-o lS
                                    'K \ttA .
                                                     e




        by   \<Z~<N VJ
                                                ffic




             (Pnnt the name of the person who is signing this Petition. NOT the notary's name.)



                                                     ~NOW;;~~
                                            O
                                        py
                                  Co
                              ial
                          fic




        You MUST attach these documents              to your Petition:
                       of




        D    A legible and complete set of your fingerprints on a fingerprint card in a form acceptable to the Texas
                  Un




             Department of Public Safety and Federal Bureau of Investigations. Write "Exhibit A" at the top.
        D    If you were convicted of a felony and it has been at least 2 years since you were discharged or
             completed probation or parole, attach proof from the Texas Department of Criminal Justice for each
             conviction. Write "Exhibit B" at the top.
        D    If you are required to register as a sex offender, attach a copy of the Sex Offender Update form you
             submitted to local law enforcement notifying them you are asking the Court to change your name.
             Write "Exhibit c· at the top.




        C TexaslawHelp.org, Petition to Change the Name of an Adult, February 2014                                     Page 3 of3

                                                                                                     APPENDIX 0371
